DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 February 2022 has been entered.
3. Applicant's arguments and amendments to the claims presented in the reply of 28 February 2022 have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn.  In particular, the previous rejections of the claims under 35 U.S.C. 103 over Dyjack et al in view of Benson et al and over Dyjack in view of Benson and Thijs have been obviated by the amendment to the claims to require detecting the gene expression level of IL-31 in the nucleic acids of the skin sample obtained by applying an adhesive patch to the human subject’s skin, detecting an at least two-fold increase in the gene expression level of IL-31 in the nucleic acids of the skin sample, diagnosing the subject as having atopic dermatitis based on the at least two-fold increase in the gene expression level of IL-31, and administering an inhibitor of one or more of IL-31, PDE4 and IL-13 to the diagnosed subject. Dyjack also identified a subgroup of AD subjects having an “type 2-high skin 
Claim Status
4. 	Claims 1, 3-5, 7-16, 20 and 23 are pending.
	Claims 4-5 and  7-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Note that Applicant elected the single gene of IL-31, whereas claims 4-5 and 7-14 require a combination of IL-31 together with additional genes. Thereby, claims 4-5 read on non-elected subject matter. 
Claims 1, 3, 15, 16, 20 and 23 read on the elected invention and have been examined herein. 	 
Maintained / Modified Double Patenting
5. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 15, 16, 20 and 23  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 16, 17,  23, 25-30 and 32-39 of copending Application No. 16/874,473 (reference application) in view of Benson et al (PGPUB 2007/0202540). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘473 are both inclusive of methods comprising obtaining a skin sample from a subject having / suspected of having atopic dermatitis by applying an adhesive patch to an area of the skin of the subject in a manner sufficient to adhere cellular material to the adhesive patch, wherein the cellular material comprises cells of the stratum corneum that comprise nucleic acids and removing the adhesive patch in a manner sufficient to retain the adhered cells to the adhesive patch; isolating nucleic acids from the skin sample; and detecting expression levels of the nucleic acids encoded by at least the target gene of IL-31, diagnosing the subject when the 
The claims of ‘473 differ from the present claims in that they do not specify that the nucleic acids in the sample are detected by contacting the nucleic acids with a probe and detecting binding of the nucleic acids to the probe. 
However, Benson teaches a method comprising: collecting a tissue sample comprising cellular material from a non-lesional (unaffected / normal) area of skin from a subject suspected of having an autoimmune disease (e.g., atopic dermatitis, psoriasis and  lupus) using an adhesive patch sampling of cellular material from the stratum corneum that adhere onto an adhesive material on the adhesive patch, wherein the cellular material comprises nucleic acids; isolating nucleic acids from the tissue sample (e.g., para [0048]); and assaying the isolated nucleic acids to determine expression levels of the isolated nucleic acids (para [0009-0014], [0030], [0038], [0061], [0135], [0137], [0212] and [0244-0247]). Benson teaches that the expression level of the isolated nucleic acids is determined using a probe that recognizes the isolated nucleic acids and detecting the amount of binding between the probe and the isolated nucleic acids (e.g., para [0124-0127], [0165-0166] and [2020]).
In view of the teachings of Benson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the detection method claimed in ‘473 by contacting the isolated nucleic acids with  probes that recognize the nucleic acids expressed by the two or more target genes and 
It is noted that for the present application, Applicant elected the single gene of IL-31, whereas in parent application 16/874,473 Applicant elected the combination of IL-13, IL-31 and TSLP.  However, the obviousness double patenting rejection is still appropriate since the present application is a continuation of 16/874,473. As set forth in 804.01, the prohibition against double patenting is only applicable in divisional applications filed as a result of a restriction requirement: 
35 U.S.C. 121 authorizes the Director to restrict the claims in a patent application to a single invention when independent and distinct inventions are presented for examination. The third sentence of 35 U.S.C. 121 prohibits the use of a patent issuing on an application in which a requirement for restriction has been made, or on an application filed as a result of such a requirement, as a reference against any divisional application in a nonstatutory double patenting rejection, if the divisional application is filed before the issuance of the patent. The 35 U.S.C. 121 prohibition applies only where the Office has made a requirement for restriction. The prohibition does not apply where the divisional application was voluntarily filed by the applicant and not in response to an Office requirement for restriction. The U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121 does not extend to all types of continuing applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications." Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Remarks:
The response requests that the rejection be held in abeyance until otherwise patentable subject matter is identified.

Priority
6. The present claims are entitled to the filing date of PCT/US19/31203, filed 07May 2019. It is noted that a claim as a whole is assigned an effective filing date  rather than the subject matter within a claim being assigned individual effective filing dates. See e.g. Studiengelsellschaft Kahle m.b.H. v. Shell Oil Co. 42 USPQ2d 1674, 1677 (Fed. Cir 1997).  U.S. provisional application 62/669,297, filed 09 May 2019 does not provide support for the presently claimed methods in which the subject is diagnosed as having atopic dermatitis based on the detection of at least a two-fold increase in the expression of IL-31 in the nucleic acid sample obtained by applying the adhesive patch is administered an inhibitor of one or more of IL-13, PDE4 and IL-31 (as required by each of the claims), an antibody to IL-13, PDE4 and/or IL-31 (claim 20) or one or more of the particular inhibitors of lebrikizumab, tralokinumab, crisaborole, and nemolizumab (claim 23). The ‘297 application discloses methods for diagnosing atopic dermatitis by detecting an increase in IL-13 gene expression in a nucleic acid sample obtained using an adhesive patch and administering a drug that is antibody to IL-13 (e.g. p. 4 of the drawings). The ‘297 application also discloses generally detecting IL-31 RNA levels in adhesive patch lesional and non-lesional samples in an assay to diagnosing atopic dermatitis (p. 16 of the drawings). The ‘297 application teaches treatment of atopic dermatitis with the anti- IL-13 antibody of  Lebrikizumab (p. 18 of the drawings). Treatment of atopic dermatitis with the anti-IL-13 antibody of Tralokinumab is also disclosed, particularly in patients with an increase in expression of IL-13 (p. 19 and 20 
New Claim Rejections - 35 USC § 103
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 15, 16, 20 and 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (J. Allergy Clin Immunol. Online 24 January 2019, 144: 144-156 and Supplementary Material, total of 27 pages) in view of Benson et al (PGPUB 2007/0202540; cited in the IDS) and further in view of Ruzicka et al (NEJM. 2017. 376)9):826-835).
Zhou teaches methods for identifying RNAs upregulated or down-regulated in lesional and non-lesional skin samples obtained from patients having atopic dermatitis as compared to normal skin samples. Zhou teaches preparing nucleic acids from a skin sample comprising isolating nucleic acids from a skin sample obtained from a subject by applying an adhesive patch to the subject’s skin; detecting gene expression of IL-31  by contacting the nucleic acids in the sample with a probe that recognizes IL-31 nucleic acids and detecting binding between the probe and the IL-31 nucleic acids in the sample, detecting an increase in the level of expression of IL-31 (see Figures 6A, 6B, E6; “Quantitative gene expression analyses” in Supplementary Methods, Table E2). It is stated that “The TH2 axis was strongly activated in all AD age groups compared with 
In Figure 4, it is shown that IL31 RNA levels were increased in lesional skin samples of subjects having atopic dermatitis, particularly in subjects 18-40 and 41-60 years of age, with a p value <0.05. The heat map of Figure 4 shows an overall FCH of 1.71 for lesional AD samples in the 18-40 age range and 1.52 for lesional AD samples in the 41-60 age range. It is also stated that IL31 expression levels had one of the largest positive correlations with disease severity / SCORAD in lesional samples (p. 147, col. 2).
Zhou does not teach detecting an at least two-fold increase in expression as compared to a control, normal sample as diagnostic of atopic dermatitis.
 However, it is well accepted in the art that a threshold fold change in expression is required for the result to be significant and it was well within the skill of the ordinary artisan to have determined the optimum level of an increase in expression of IL31 in individual patients samples which would be diagnostic of atopic dermatitis 
Additionally, Benson (para [0127]) teaches that “It will be recognized that some amount of non-specific hybridization is unavoidable, but is acceptable provide that hybridization to a target nucleotide sequence is sufficiently selective such that it can be distinguished over the non-specific cross-hybridization, for example, at least about 2-fold more selective, generally at least about 3-fold more selective, usually at least about 5-fold more selective, and particularly at least about 10-fold more selective, as determined, for example, by an amount of labeled oligonucleotide that binds to target 
Thus, it would have been obvious to one of ordinary skill in the art and well within the skill of the ordinary artisan to have modified the method of Zhou so as to have applied the method of Zhou to a method for diagnosing AD in subjects wherein the subject is diagnosed as having AD when an at least two-fold increase in the level of expression of IL-31 is detected in lesional adhesive patch samples, particularly in subjects of 18-60 years of age, because this level of increase in expression, relative to a control sample, is conventionally viewed in the art as a diagnostically significant increase in expression and such a result is consistent with the increased level of expression of IL-31 in lesional AD adhesive patch samples detected in the method of Zhou.
Further, Zhou does not teach administering an inhibitor of IL-31, and particularly the IL-31 inhibitor of Nemolizumab, to the patient diagnosed as having AD.
However, Zhou does teach that “(e)lucidating the differential patterns of immune skewing and barrier abnormalities might be useful for developing personalized treatment approaches, especially in patients with recalcitrant AD (p. 155, col. 1). It is stated that an age-specific treatment approach may be beneficial for AD given the changes in gene expression profiles with age (e.g. abstract).
Additionally, Ruzicka et al teaches that nemolizumab is a humanized anti-IL-31RA mAB that binds to IL-31RA and inhibits IL-31 signaling (p. 827, col. 1). It is disclosed that treatment with nemolizumab improves symptoms of atopic dermatitis (abstract and 
In view of the teachings of Ryzicka, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Zhou so as to have administered the particular inhibitor of IL-31 of nemolizumab to those patients diagnosed as having AD and having increased levels of expression of the TH2 pathway gene IL-31, since Nakahara teaches that nemolizumab is effective at treating symptoms of atopic dermatitis and may be particularly effective in patients having an activated TH2 pathway, thereby providing a more personalized approach to treating atopic dermatitis. 
Regarding claim 3, the method of Zhou is necessarily one wherein the genes are used in a gene classifier because the gene expression levels are used in the method of Zhou would then be used to classify a sample as one that is from a subject likely to have AD.
Regarding claim 15, as well as the recitation in claim 1 that the sample comprises cells of the stratum corneum, in the absence of evidence to the contrary, the method of Zhou using tape stripping is considered to remove the cells of the outer layer of skin, which would necessarily include cells of the stratum corneum and particularly keratinocytes. 
Regarding claim 16, Zhou does not teach the quantity of nucleic acids isolated using the tape-stripping method.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634